Benedict, J.
The collision which gave rise to .this suit was, in my opinion, caused by the fault of the tug in backing directly under the bows of the steam-boat, then approaching in plain sight, without any signal having been given the steam-boat to show an intention on the part of the tug to back across her bow. I see no fault on the part of the steam-boat. There was no time after the intention of the tug to cross the bows of the steam-boat was manifest for the steamer to do more than she did. The libel against the Rockaway must be dismissed, and in the action against the Seaboard there must be a decree for the libelant, with an order of reference.